Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 1 of 9




                     EXHIBIT F
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 2 of 9




                                                                     GM_00802
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 3 of 9
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 4 of 9
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 5 of 9
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 6 of 9
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 7 of 9




                                                               GM_00807
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 8 of 9




                                                               GM_00808
Case 1:15-cv-07433-LAP Document 1199-13 Filed 01/27/21 Page 9 of 9
